Order entered April 20, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01327-CV

                          JOSEPH COBB, Appellant

                                       V.

             RONALD HANSEN AND LISA HANSEN, Appellees

               On Appeal from the 44th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-16-06461

                                    ORDER

      Before the Court is appellees’ April 16, 2020 second unopposed motion for

extension of time to file their responsive brief.    We GRANT the motion and

ORDER appellees’ responsive brief be filed no later than June 1, 2020.


                                            /s/     BILL WHITEHILL
                                                    JUSTICE